DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         JEFF JOHN STEELE,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-1833

                           [August 19, 2021]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Daniel A. Casey, Judge;
L.T. Case No. 92-13126CF10A.

   Jeff John Steele, South Bay, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, GERBER and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.